DETAILED ACTION
1.	This Office Action is in response to the remarks entered on 07/03/2022. Claims 1 14, 16, 29, 30, 33 were amended. No claim was added. Claims 13, 15 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 14, and 16-33 are presented for examination.
Response to Arguments
In reference to Applicant’s arguments regarding the rejections - 35 U.S.C. § 112.
Applicant’s Argument: 
Applicant’s argument regarding the 112 (a) rejection because of the writing description of the claim 1 and 33.
Examiner’s Response: 
The 112(a) rejection because of the writing description is withdrawn in view of claim amendment filed on 03/07/2022.
In reference to Applicant’s arguments regarding the rejections - 35 U.S.C. § 103.
Applicant’s Argument: 
1.     The references fail to teach virtual sensors as claimed Instead of virtual sensors, Hambli describes a "virtual tennis racket" or "surface of the virtual tennis racket." The Examiner has not identified any portion of Hambli that teaches or suggests that the "virtual tennis racket" would include any virtual sensor having "a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type" as claimed. 
Examiner’s Response:
Examiner respectfully disagrees to applicant’s argument because the contacting of the virtual tennis racket and virtual tennis ball will change the shape of the tennis ball/racket at different T (Fig.6, Section 5). Determination of the ball and the tennis racket surface based on how hard the virtual tennis ball is hit the virtual tennis racket at the specific force and the zone to make the virtual ball or virtual tennis deformed. Specially, [Fig.4, Section 4] show the different impact zones of the virtual tennis racket, which represent the locations where the virtual ball impacts the racket and will determine how the ball and the racket is deformed after the contact. Therefore, each impact zone on the tennis racket’s surface is consider as the virtual sensor
However, the claim is not clearly define what is virtual senor, since in specification the Par.100641 in specification described the type of virtual sensor can be pressure or light touch,  as it can be seen at the Fig. 3A-3D of the current application are show the virtual ball is being deformed when it contacted with the avatar’s palm. That is corresponding to Hambli teaches, when the virtual tennis ball is contacted with virtual tennis racket with different tensor T and different impact zone will deform the tennis racket/ball, there is some type of sensory (pressure or light touch) is being recognized by virtual sensor in order to deform the tennis racket/ball. Therefore, the argument is not persuasive, the rejection is still maintained.
Applicant’s Argument:
2. The references fail to teach "updates to one or more configuration parameters corresponding to resolution and/or dynamic range of virtual sensors of the first virtual being" as claimed the claims recite "using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to resolution and/or dynamic range of virtual sensors of the first virtual being." Instead of changing resolution or dynamic range of virtual sensors, Hambli teaches predicting the location of a racket and a ball. Not only do the racket and ball not have virtual sensors, the locations of the racket and ball do not correspond to resolution or dynamic range of virtual sensors. Resolution or dynamic range (such as tensile strength) may determine how much a virtual object or being can deform, but actual deformation does not specify resolution or dynamic range of virtual sensors.
 Examiner’s Response: 
The argument regarding amended limitation “updates to one or more configuration parameters corresponding to resolution and/or dynamic range of virtual sensors of the first virtual being” is unpersuasive, because the amended claim language is not strictly required by the claim.  The amended language is only recited as one alternative (between (i) and (ii)) and the rejection demonstrates the unamended alternative. For further consideration, please see the below rejection. 
Applicant’s Argument:
3. The cited references do not teach the claim elements recited in claim 2 
Claim 2 specifically recites "changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network" that "modify the ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual sensor." In contrast, Hambli describes physical sensors and/or force feedback devices used for producing haptic output on physical devices in the real world due to what is happening in a virtual environment. Having a transducer generate haptic feedback on a person's skin does not teach or suggest "changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network" as claimed in claim 2. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regrading claim 2 because Hambli teaches "changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network" that "modify the ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual sensor." As it can be seen at Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” For further clarification, see [Page. 989, right column, the second paragraph], “For this purpose, the ANN can be applied as a predicting model for force feedback reaction which can be used as an interactively deformation model for the virtual racket/ball impact. The reaction force of the racket versus time is plotted in Fig. 8. It can be observed that the force reach a maximum value at 5ms and stabilize after 10 ms. The oscillation of the force is a consequence of the high rate of kinetic energy which generate the vibration of the strings.” Examiner’s note, the virtual ball is touched the virtual tennis racket at different location (different impact zone) with the different tensile stress T making the virtual racket strings (surface) is deformed in different shapes.  Therefore, the first position(impact zone) that the virtual ball is contacted with the virtual tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. Even thought, Hambli teaches the force feedback device to help a user immersed in a virtual environment, but there are should be some type of the virtual sensor to send the information (signal) about an interaction of virtual ball and virtual racket in the virtual environment to the haptic device, as it can be seen at [Page. 989, right column, first paragraph], “The system needs information to ‘send’ forces from the glove to the deformable model (racket and ball), and compute and send to the glove the response forces from the model eventually produced due to collision between the hand and the deformable ball. However, the forces produced by the user hand should be passed to the model that will, in turn, deform its geometry and produce reaction forces that should be correctly interpreted by the glove in the form of forces to be applied onto the user hand.” Therefore, the argument regarding the claim 2 is not persuasive, the rejection is still maintained.
Applicant’s Argument:
4. The cited references do not teach the claim elements recited in claim 3 
Instead of selecting changes to configuration parameters for virtual sensors "based on determining whether the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period" Hambli teaches "deformation of the ball and the racket strings ... as a consequence of the ball impact." 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regrading claim 3 because Hambli, teaches “based on determining whether the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period" as it can be seen at [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, a virtual ball is touched a virtual tennis racket at different stage with the different tensile stress T making the virtual racket surface is deformed in different shapes. Therefore, the first position that the virtual ball contacts with the virtual tennis racket is considered as the first sense location of first virtual sensor including first virtual medium and first sense property. The force/pressure that virtual racket’s sensor received from the virtual ball is considered as the light touch sensory type.  Furthermore, Hambli, [ Fig. 6] show the shape of the virtual ball is not changed at initial T (the first virtual sensory location) that is corresponding to non-deformed baseline location. The shape of the ball continually changes based on the different T at different time and impact zone. The amount of time that the ball is hit the tennis racket and is pushed back by the tennis racket is considered as the predetermined time. The argument is not persuasive, the rejection is still maintained. 
Applicant’s Argument: 
5.     The references fail to teach "one or more hyper-parameters of the first artificial neural network" as claimed in new claim 33 First, claim 33 depends from patentable claim 1, so it is patentable over the cited references. 
Claim 33 is further patentable over the cited references because the sensory input causes changes in the artificial neural network itself, which results in changes to how the virtual sensor is able to handle future interactions with the virtual sensor. This feature is not taught by the cited references. 
As opposed to parameters of the neural network, hyper-parameters are the variables that determine the network structure (e.g., number of hidden layers or neurons) and the variables that determine how the network is trained (e.g., learning rate). There is no teaching or discussion of neural network hyper-parameters in the cited references. 
According to the Examiner, cited section 3.2 of Hambli "teaches adjusting connect weights during the learning process of ANN to minimize the error." Assuming the Examiner is correct, the Examiner has described ordinary model parameters, not hyper-parameters as claimed in claim 33. See, e.g., https://towardsdatascience.com/model-parameters-and- hyperparameters-in-machine-learning-what-is-the-difference-702d30970f6. 
Examiner’s Response: 
The argument regarding the mended limitation of the claim 33 is persuasive, the rejection is withdrawn in view of amendment filed on 03/07/2022.
Applicant’s Argument:
Rejection of claims 4-9, 11, 14, 16-17, 19-23, 28 and 32 under 35 U.S.C. . 103 based on the combination of Ribeira, Hambli, and Stukalov Claims 4-9, 11, 14, 16-17, 19-23, 28 and 32 depend from patentable claim 1, so the claims are patentable over Ribeira and Hambli. Further, Stukalov is not cited for, and does not teach, the claim features that are missing from Ribeira and Hambli. Therefore, claims 4- 9, 11, 14, 16-17, 19-23, 28 and 32 are patentable over the proposed combination of Ribeira, Hambli, and Stukalov.
Examiner’s Response: 
Applicant’s arguments regarding the rejection of claims 4-9, 11, 14, 16-17, 19-23, 28 and 32 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Applicant’s Argument:
Rejection of claim 12 under 35 U.S.C. . 103 based on the combination of Ribeira, Hambli, and Alsheuki Claim 12 depends from patentable claim 1, so it is patentable over Ribeira and Hambli. Further, Alsheuki is not cited for, and does not teach, the claim features that are missing from Ribeira and Hambli. Therefore, claim 12 is patentable over the proposed combination of Ribeira, Hambli, and Alsheuki.
Examiner’s Response: 
Applicant’s arguments regarding the rejection of claim 12 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Applicant’s Argument:
Rejection of claim 27 under 35 U.S.C. . 103 based on the combination of Ribeira, 
Hambli, and Browv  Claim 27 depends from patentable claim 1, so it is patentable over Ribeira and Hambli. Further, Browy is not cited for, and does not teach, the claim features that are missing from Ribeira and Hambli. Therefore, claim 27 is patentable over the proposed combination of Ribeira, Hambli, and Browy.
Examiner’s Response: 
Applicant’s arguments regarding the rejection of claim 27 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Applicant’s Argument:
Rejection of claim 18 under 35 U.S.C. . 103 based on the combination of Ribeira, Hambli, and Scapel Claim 18 depends from patentable claim 1, so it is patentable over Ribeira and Hambli. Further, Scapel is not cited for, and does not teach, the claim features that are missing from Ribeira and Hambli. Therefore, claim 18 is patentable over the proposed combination of Ribeira, Hambli, and Scapel.
Examiner’s Response: 
Applicant’s arguments regarding the rejection of claim18 under 35 USC 103 have been fully considered but are not persuasive. The arguments do not address the specific limitations in these claims.
Priority
The following claimed benefit is acknowledged: the instant application, filed 11/24/2020 claims priority from PRO application 62889063, filed 08/20/2019.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16997867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in order to recognize the sense information of the virtual sensor it should including some type of the sensor to simulate that sense, such as the co-pending application recites (the plurality sensors have respective sensory type and is configured to sensory input) they are similar to the limitation of claim 1 of the instance application the claim 1 recites (the plurality virtual sensors have respective sensory type and is configured to sensory input).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instance application 17103921
Co-pending application 16997867
1. A method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes:
1. A method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes:

a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type; 

a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;

a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;


and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations; 

and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations; 

defining a virtual object in the virtual environment, wherein the virtual object has a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;


defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;


in accordance with an interaction between the virtual being and the virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type; 

in accordance with an interaction between the virtual being and the object, receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type; 


[AltContent: connector]and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.
 and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being.
2. The method of claim 1, further comprising: selecting changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network based on (i) the first virtual sensory location and the first virtual sense property location, and (ii) the sensory type of the first virtual sensor, the first virtual medium, and the first sense property; 
[AltContent: connector]

and altering, based on the selected changes to configuration parameters, (i) one or more configuration parameters of the first virtual sensor, thereby modifying its ability to receive sensory input, 


and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first virtual sensor using the first sense property.
2. The method of claim 1, further comprising: selecting enhancements or impairments to apply to the first sensory location and/or the first artificial neural network based on (i) the first sensory location and the first sense location, and (ii) the sensory type of the first sensor, the first virtual medium, and the first sense property; 



and altering, based on the enhancements or impairments, (i) one or more configuration parameters of the first sensor, thereby modifying its ability to receive sensory input, 


and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first sensor using the first sense property.
3. The method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, selecting the changes to configuration parameters is further based on determining whether the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period.
3. The method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period.
4. The method of claim 3, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by increasing resolution of the first virtual sensor by a predetermined amount.
4. The method of claim 3, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of the first sensor to receive sensory input at the first sensory location by increasing resolution of the first sensor by a predetermined amount.
5. The method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, selecting the changes to configuration parameters is further based on determining whether a distance between the first virtual sensory location and the first virtual sense property location is less than a predetermined amount in a direction normal to the first virtual sensory location's non- deformed baseline location.
5. The method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, selecting the enhancements or impairments is further based on determining whether a distance between the first sensory location and the first sense location is less than a predetermined amount in a direction normal to the first sensory location's non- deformed baseline location.
6. The method of claim 5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a first predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
6. The method of claim 5, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by increasing resolution of the first sensor by a first predetermined amount for each degree of temperature, as sensed by the first sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
7.The method of claim 5, wherein: selecting the changes to configuration parameters is further based on determining if the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location.

7.The method of claim 5, wherein: selecting the enhancements or impairments is further based on determining if the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location
8. The method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
8. The method of claim 7, wherein: altering the one or more configuration parameters of the first sensor comprises enhancing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by increasing resolution of the first sensor by a second predetermined amount for each degree of temperature, as sensed by the first sensor, above a predetermined minimum temperature up to a predetermined maximum temperature.
9. The method of claim 2, further comprising: after altering the one or more configuration parameters of the first virtual sensor and/or the one or more configuration parameters of the first artificial neural network:
[AltContent: connector]
 in accordance with a determination that the ability of the first virtual sensor to receive sensory input, and/or the ability of the first artificial neural network to sense properties has not changed within a predetermined time period,
[AltContent: connector]

 impairing the ability of one or more virtual sensors to receive sensory input by decreasing resolution of the first virtual sensor by a predetermined amount, wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch.
9. The method of claim 2, further comprising: after altering the one or more configuration parameters of the first sensor and/or the one or more configuration parameters of the first artificial neural network:


 in accordance with a determination that the ability of the first sensor to receive sensory input, and/or the ability of the first artificial neural network to sense properties has not changed within a predetermined time period,


 impairing the ability of one or more sensors to receive sensory input by decreasing resolution of the first sensor by a predetermined amount, wherein the one or more sensors correspond to sensory locations with a sensory type of light touch.
10. The method of claim 2, wherein: in accordance with a determination that the sensory type is pressure, selecting the changes to configuration parameters is further based on determining whether the first sensory location is deformed by greater than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period.

10. The method of claim 2, wherein: in accordance with a determination that the sensory type is pressure, selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by greater than a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period.
11. The method of claim 10, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, for a predetermined time period, wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch or pressure.
11. The method of claim 10, wherein: altering the one or more configuration parameters of the first sensor comprises impairing the ability of the first sensor to receive sensory input at the first sensory location by decreasing resolution of one or more sensors, at or near the first sensory, for a predetermined time period, wherein the one or more sensors correspond to sensory locations with a sensory type of light touch or pressure.
12. The method of claim 1, further comprising: in accordance with a determination that resolution of a subset of virtual sensors of the one or more virtual sensors equals 0, removing the subset of virtual sensors from the first virtual being.
12. The method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being.
14. The method of claim 5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a first predetermined minimum temperature or below a second predetermined maximum temperature.
14. The method of claim 13, wherein: altering the one or more configuration parameters of the first sensor comprises impairing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by decreasing resolution of the first sensor by a second predetermined amount for each degree of temperature, as sensed by the first sensor, above a first predetermined minimum temperature or below a second predetermined maximum temperature.
16. The method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a third predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature or below a fourth predetermined maximum temperature.
16. The method of claim 15, wherein: altering the one or more configuration parameters of the first sensor comprises impairing the ability of one or more sensors to receive sensory input, at or near the first sensory location, by decreasing resolution of the first sensor by a third predetermined amount for each degree of temperature, as sensed by the first sensor, above a predetermined minimum temperature or below a fourth predetermined maximum temperature.
17. The method of claim 2, wherein: in accordance with a determination that the sensory type is sound, selecting the changes to configuration parameters is further based on determining whether a decibel range of virtual sound arriving at the first virtual sensory location is within a predetermined range;
[AltContent: connector]

 and in accordance with a determination that the sensory type is bright, selecting the changes to configuration parameters is further based on determining whether a duration for which the first virtual sensory location receives bright input is within a first predetermined time period.
17. The method of claim 2, wherein: in accordance with a determination that the sensory type is sound, selecting the enhancements or impairments is further based on determining whether a decibel range of sound arriving at the first sensory location is within a predetermined range;


 and in accordance with a determination that the sensory type is bright, selecting the enhancements or impairments is further based on determining whether a duration for which the first sensory location receives bright input is within a first predetermined time period.
18. The method of claim 17, wherein: altering the one or more configuration parameters of the first virtual sensor comprises: 

impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, at a predetermined rate, for a second predetermined time period, wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of sound or bright;
[AltContent: connector]
 and in accordance with a determination that the one or more virtual sensors have become inactive, after the second predetermined time period, increasing the resolution of the one or more virtual sensors until the resolution reaches a predetermined maximum resolution.
18. The method of claim 17, wherein: altering the one or more configuration parameters of the first sensor comprises:

 impairing the ability of the first sensor to receive sensory input at the first sensory location by decreasing resolution of one or more sensors, at or near the first sensory location, at a predetermined rate, for a second predetermined time period, wherein the one or more sensors correspond to sensory locations with a sensory type of sound;

 
and in accordance with a determination that the one or more sensors have become inactive, after the second predetermined time period, increasing the resolution of the one or more sensors until the resolution reaches a predetermined maximum resolution.
19. The method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system.
19. The method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system.
20. The method of claim 1, wherein the virtual object is a second virtual being, distinct from the first virtual being.
20. The method of claim 1, wherein the object is a second virtual being, distinct from the first virtual being.
21. The method of claim 1, wherein each virtual sensory location is a point, a one-dimensional segment, a two-dimensional area, or a three-dimensional region.
21. The method of claim 1, wherein each sensory location is a point, a one- dimensional segment, a two dimensional area, or a three dimensional region.
22. The method of claim 1, wherein each virtual sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
22. The method of claim 1, wherein each sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
23. The method of claim 1, wherein each virtual sense property location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.
23. The method of claim 1, wherein each sense location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3.





24. The method of claim 1, wherein each virtual sensory location corresponds to a respective region, surface, or point, on or within the first virtual being.
24. The method of claim 1, wherein each sensory location corresponds to a respective region, surface, or point, on or within the first virtual being.
25. The method of claim 1, wherein the plurality of virtual sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing.
25. The method of claim 1, wherein the plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing.
26. The method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, taste, and bright.
26. The method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, and bright.

27. The method of claim 1, further comprising: providing one or more Application Programming Interface (API) functions to update the plurality of virtual sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) functions, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a virtual sensory location.
27. The method of claim 1, further comprising: providing one or more Application Programming Interface (API) calls to update the plurality of sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a sensory location.
28. The method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature.
28. The method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature.
29. A virtual reality system for simulating sense data for virtual beings in virtual environments, the system comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
29. A virtual reality system for simulating sense data for virtual beings in virtual environments, the system comprising: one or more processors; memory; and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;
a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;
and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations;
a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;
defining a virtual object in the virtual environment, wherein the virtual object has a plurality of sense property locations, each sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;
and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations; defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;
in accordance with an interaction between the virtual being and the virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type;
in accordance with an interaction between the virtual being and the object, receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type;
and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.


and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being
30. A computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for:

 defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type; 

30. A computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for: 

defining a first virtual being in a virtual environment, wherein the first virtual being includes: a plurality of sensory locations, each sensory location having one or more sensors, wherein each sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type;
a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type; 

a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;

and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations;
and a plurality of artificial neural networks connecting sensors at the plurality of sensory locations;

defining virtual object in the virtual environment, wherein the virtual object has a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type;
[AltContent: connector]

 in accordance with an interaction between the virtual being and the virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type; 
[AltContent: connector]

and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to simulated mechanical properties of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.
defining an object in the virtual environment, wherein the object has a plurality of sense locations, each sense location storing a respective set of one or more sense properties, each sense property having a respective sensory type;


 
in accordance with an interaction between the virtual being and the object, receiving sensory input at a first sensor at a first sensory location using a first virtual medium according to a first sense property of the object at a first sense location, wherein the first sensor, the first virtual medium, and the first sense property have a same sensory type;



 and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters of sensors of the first virtual being and/or (ii) movement of the virtual being.
33. The method of claim 1, wherein the one or more configuration parameters corresponding to the simulated mechanical properties include one or more hyper-parameters of the first artificial neural network, 
[AltContent: connector]
and updating the hyper-parameters modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property.


Hambli, [section 5.1, Fig. 10, 11],




Hambli, [Sec 5.1, page 990, fig 10-11], And Hambli [Section 3.2, Fig.3], teaches adjusting connect weights during the learning process of ANN to minimize the error, therefore, the connection weights are considered as the hyper-parameter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skills in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 24, 25, 26, 29 -31are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli).
Regarding claim 1, Ribeira teaches a method of simulating sense data for virtual beings in virtual environments, performed at a computer system having one or more processors, memory, and one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: defining a first virtual being in a virtual environment, wherein the first virtual being includes (Ribeira, [Par.0090, lines 9-16], “According to one embodiment, the techniques herein are performed by computer system 900 in response to processor 904 executing one or more sequences of one or more instructions contained in main memory 906. Such instructions may be read into main memory 906 from another storage medium, such as storage device 910. Execution of the sequences of instructions contained in main memory 906 causes processor 904 to perform the process steps described herein. In alternative embodiments, hard wired circuitry may be used in place of or in combination with software instructions.” Furthermore, see [Abstract paragraph], “The avatars are interactive with other avatars and real objects or persons and update over time or in response to actions taken by other real or virtual elements, or based on predefined instructions.” Examiner’s note, the avatar is considered as the virtual being that contact with the virtual tools based on the program instruction. ):
a plurality of virtual sensory locations, each virtual sensory location having one or more virtual sensors, wherein each virtual sensor has a respective sensory type and is configured to receive sensory input by one or more respective virtual mediums having the respective sensory type (Ribeira, [Par.0042, lines 1-10], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively. The results of tool use can be projected onto a real screen such as results 120 on screen 119, or they can be projected onto a virtual screen, such as virtual results 124 on virtual screen 123.” Examiner’s note, the virtual patent (avatar) body location is considered as the sensory location, wherein each position on avatar body will sense the virtual object (virtual medical tool) when its interacted is considered as the virtual sensors. Therefore, each plurality of sensed information, the virtual patient received is corresponding to the sensory type, such as the touch sensory type, the interaction between the virtual patient and virtual medical tools. The sensory information input by one or more respective virtual medium such as the virtual sensors on virtual patient body. );
a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type (Ribeira, [Par.0042, lines 1-4], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively”  Examiner’s note, the virtual tools having plurality of virtual sense property locations, each sense property having respective sensory type.);
[…]
defining  a virtual object in the virtual environment, wherein the virtual object has a plurality of virtual sense property locations, each virtual sense property location associated with a respective set of one or more sense properties, each sense property having a respective sensory type (Ribeira, [Par.0042, lines 1-4], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively”  Examiner’s note, the virtual tools having plurality of virtual sense property locations, each sense property having respective sensory type.);
in accordance with an interaction between the virtual being and the virtual object, receiving sensory input at a first virtual sensor at a first virtual sensory location using a first virtual medium according to a first sense property of the virtual object at a first virtual sense property location, wherein the first virtual sensor, the first virtual medium, and the first sense property have a same sensory type (Ribeira, [Par.0042, lines 1-10], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117, or physical, such as tools 118, 113, and 126. Physical tools that are present in only one location such as 113, 118, and 126, can be projected into another, as are virtual tools 114, 128, and 127 respectively. The results of tool use can be projected onto a real screen such as results 120 on screen 119, or they can be projected onto a virtual screen, such as virtual results 124 on virtual screen 123.” Examiner’s note, the virtual patent (avatar) body location is considered as the sensory location, wherein each position on avatar body will sense the virtual object (virtual medical tool) when its interacted is considered as the virtual sensors. Therefore, each plurality of sensed information, the virtual patient received is corresponding to the sensory type. The sensory information input by one or more respective virtual medium such as the virtual sensors on virtual patient body.);
However, Ribeira does not teach and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations; and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (i) updates to one or more configuration parameters corresponding to resolution and/or dynamic range of virtual sensors of the first virtual being and/or (ii) movement of the virtual being.
On the other hand, Hambli teaches and a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations (Hambli, [Section 3.1, pages 987], “Fig. 2 illustrates a three-layer neural network. The multi-layer perceptrons (MLP) architecture is composed of three or more layers of neurons. In the ﬁrst one, no operations are performed onto the input data, which are represented by the L neurons depicted in the ﬁgure. These values are directly transmitted to the M neurons of the second (or hidden) layer affected linearly by weights wlm. The single neuron performs a weighted sum of the inputs xi that are generally the outputs of the neurons of the previous layer vm, adding threshold value bi and producing an output such as the following relation... is a parameter deﬁning the slope of the function.” Hambli further teaches the contacting of the virtual tennis ball at different impact zones with virtual tennis racket will change the shape of the ball/ tennis surface at different T (Fig.6, Fig.4). Determination how hard the virtual tennis ball is hit the virtual tennis racket at the specific force to make the virtual ball or virtual tennis deformed. Specially, the Fig.4 show the different impact zones of the virtual tennis racket, the location that the virtual ball contacted is considered as the virtual sensor. However, the claim is not clearly defined what is virtual senor, furthermore, as the Fig. 3A-3D of the current application are show the virtual ball is being deformed when it contacted with the avatar’s palm, there are some type of the virtual sensor to respond when the virtual is contacted. Examiners note, the virtual sensor is collecting the data based on an interaction of two virtual objects, it is obviously including some type of the virtual sensor of the virtual racket in order to change the shape of the virtual ball/racket.), therefore, the neural network processing the output from the virtual sensor (specific location on the racket surface such as impact zones));
and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into and/or (ii) movement of the virtual being (Hambli, [Sec 5.1, page 990, fig 10-11], “Training a ANN involves gradual reduction of the error between ANN output and the target output. The performance of the developed ANN measured by MSE error versus the training number is presented in Fig. 9. It can be shown that after 4000 training cycles, the ANN curve is in good agreement with the FEM ones which means that the ANN has been sufficiently trained. The maximum error was less than 1% for any design point. The trained ANN has been applied to predict the reaction and deformation of racket–ball for any combination of the retained factors generated randomly.” Examiner’s note, Hambli disclosed using the neural network to receive the sensory input such as the ball velocity, the impact angle and impact zone then output the racket-ball reaction and feedback force based on the ball impact. The different ball velocity, impact angle and impact zone make the tennis ball is deformed differently at the different impact zone of the tennis racket surface. Furthermore, see [Fig. 4, 6 and Page. 989, right column, the second paragraph], “For this purpose, the ANN can be applied as a predicting model for force feedback reaction which can be used as an interactively deformation model for the virtual racket/ball impact. The reaction force of the racket versus time is plotted in Fig. 8. It can be observed that the force reaches a maximum value at 5ms and stabilize after 10 ms. the oscillation of the force is a consequence of the high rate of kinetic energy which generate the vibration of the strings.”).
Ribeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Ribeira method, in view of Hambli by having a plurality of artificial neural networks processing output from virtual sensors at the plurality of virtual sensory locations, and in accordance with the received sensory input, using a first artificial neural network to translate the received sensory input into (ii) movement of the virtual being. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 2, Ribeira does not teach the method of claim 1, further comprising: selecting changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network based on (i) the first virtual sensory location and the first virtual sense property location, and (ii) the sensory type of the first virtual sensor, the first virtual medium, and the first sense property; and altering, based on the selected changes to configuration parameters, (i) one or more configuration parameters of the first virtual sensor, thereby modifying its ability to receive sensory input, and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first virtual sensor using the first sense property.
On the other hand, Hambli teaches the method of claim 1, further comprising: selecting changes to configuration parameters to apply to the first virtual sensory location and/or the first artificial neural network based on (i) the first virtual sensory location and the first virtual sense property location, and (ii) the sensory type of the first virtual sensor, the first virtual medium, and the first sense property (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” And [Page 989, right column, the second paragraph]. Examiner’s note, the virtual ball is touched the virtual tennis racket at different location (different impact zone) with the different tensile stress T making the virtual racket strings (surface) is deformed in different shapes.  Therefore, the first position (impact zone) that the virtual ball is contacted with the virtual tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property, the force feedback is considered as the enhancement. Even thought, Hambli teaches the force feedback device to help a user immersed in a virtual environment, but there are should be some type of the virtual sensor to send the information (signal) about an interaction of virtual ball and virtual racket in the virtual environment to the haptic device, as it can be seen at [Page. 989, right column, first paragraph].);
and altering, based on the selected changes to configuration parameters, (i) one or more configuration parameters of the first virtual sensor, thereby modifying its ability to receive sensory input, and/or (ii) one or more configuration parameters of the first artificial neural network, thereby modifying ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium that determines when there is an interaction with the first virtual sensor using the first sense property (Hambli, [Page 989, Fig.6, section 5], “Force feedback devices are used in VR to produce a tactile sensation on the user immersed in a virtual environment. Such devices are actually strong mechanical systems able to apply forces onto the user’s body such that his/her positions and postures are constrained to the objects of the environment (Fig. 7). The principle of a force feedback using glove, consists of opposing the movement of the hand in the same way that an object squeezed between the fingers resists the movement of the latter [30–34]. The glove must therefore be capable, in the absence of a real object, of recreating the forces applied by the object on the human hand with the same intensity and the same direction” Examiner’s note, based on the force feedback devices are used in VR, the first sensor of the tennis racket is being alter by the force that user applied to the ball by changing the shape of the ball/racket surface. Furthermore, see Fig.10 and 11 is illustration of the neural network with the sensory input such as a set of parameter (ball impact velocity, impact angle and the zone impact), therefore, determining the interaction with the first sensor (racket’s sensor) based on the first sense property (force, angle).).
Ribeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by selecting enhancements or impairments to apply to the first sensory location and/or the first artificial neural network based on the first virtual sensory location and the first sense location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information based on a changing of the paramters (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 3, Rebeira, as modified in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, selecting the  changes to configuration parameters is further based on determining whether the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type. Furthermore, Hambli, [ Fig. 6] show the shape of the virtual ball is not changed at initial T (the first virtual sensory location) that is corresponding to non-deformed baseline location. The shape of the ball continually changes based on the different T at different time and impact zone. The amount of time that the ball is hit the tennis racket and is pushed back by the tennis racket is considered as the predetermined time.).
Ribeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by selecting the enhancements or impairments is further based on determining whether the first sensory location is deformed by a predetermined amount in a direction normal to the first sensory location's non-deformed baseline location, within a predetermined time period. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 10, Riberia in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is pressure, selecting the  changes to configuration parameters is further based on determining whether the first sensory location is deformed by greater than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location, within a predetermined time period (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at 0different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making  ball/ racket surface are deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s surface received from the ball is consider as the pressure sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 24, Rebeira in view of Hambli teaches the method of claim 1, wherein each virtual sensory location corresponds to a respective region, surface, or point, on or within the first virtual being (Hambli, [Page 988, Fig.4], the impact zones on the tennis racket surface is considered as the virtual sensory location correspond to the respective point, where the tennis will be contact.

    PNG
    media_image1.png
    410
    664
    media_image1.png
    Greyscale
 ).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having virtual sensory location corresponds to a respective region, surface, or point. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 25, Rebeira, as modified in view of Hambli teaches the method of claim 1, wherein the plurality of Virtual sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing (Hambli, [Page 989, Fig 6], showing deformed shapes at different stages of the racket/ball deformation process. Based on the different tensile stress T, virtual tennis ball is deformed in various shapes when the virtual tennis ball interacts with tennis racket at different sensory location.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”)
Regarding claim 26, Ribeira teaches the method of claim 1, wherein the sensory type includes one or more of: temperature, light touch, pressure, vibration, stretch/compress, sound, and bright (Ribeira, [Par.0042, lines 1-3], “The virtual patient avatar 107 can be interacted with directly using body parts of the participant or using tools, either virtual, such as tool 117” Examiner’s note, the interaction between the virtual patient and virtual medical tool is considered as the light touch sensory type. ). 
Regarding claim 29, is being rejected as the same reason as the claim 1.
Regarding claim 30, is being rejected as the claim 1.
Additionally, Ribeira further teaches a non-transitory computer-readable storage medium storing one or more programs configured for execution by a computer system having one or more processors and memory, the one or more programs comprising instructions for (Ribeira , [Par.0020, lines 1-4], “Techniques are described herein that provide for systems, methods, and non-transitory computer-readable media for simulation based training. This methodology uses augmented reality, a particular incarnation of virtual reality”):
Regarding claim 31, Rebeira in view of Hambli teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is light touch, pressure, vibration, or temperature, selecting the changes to configuration parameters is further based on determining whether the first virtual sensory location is deformed by more than a predetermined amount in a specified time interval (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Claim 4- 9, 11, 14, 16-17, 19-23, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Stukalov et al. (Pub. No. US 20190096113-hereinafter, Stukalov).
Regarding claim 4 Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 3, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by increasing resolution of the first virtual sensor by a predetermined amount (Stukalov, Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing because the claim not described how the resolution is increasing.  That is obviously, that the temperature is changing from cold to hot within a specific range.).  
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the sensory temperature type, selecting the parameter is changing between the first virtual sensory location and the first virtual sense property location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 5 both Rebeira and Hambli do not teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, cold selecting the changes to configuration parameters is further based on determining whether a distance between the first virtual sensory location and the first virtual sense property location is less than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location.
On the other hand, Stukalo teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is temperature, cold selecting the changes to configuration parameters is further based on determining whether a distance between the first virtual sensory location and the first virtual sense property location is less than a predetermined amount in a direction normal to the first virtual sensory location's non-deformed baseline location (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information)) .
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the sensory temperature type, selecting the parameter is changing between the first virtual sensory location and the first virtual sense property location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 6, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a first predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing because the claim not described how the resolution is increasing.  That is obviously, that the temperature is changing from cold to hot within a specific range. ).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 7, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 5, wherein: selecting the changes to configuration parameters is further based on determining if the first virtual sensory location is deformed by a predetermined amount in a direction normal to the first virtual sensory location's non- deformed baseline location (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having virtual sensory location corresponds to a respective region, surface, or point. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
Regarding claim 8, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises enhancing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by increasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature up to a predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing. That is obviously, that the temperature is changing from cold to hot within a specific range.).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 9, Rebeira, as modified in view of Hambli teaches the method of claim 2, further comprising: after altering the one or more configuration parameters of the first virtual sensor and/or the one or more configuration parameters of the first artificial neural network: in accordance with a determination that the ability of the first virtual sensor to receive sensory input, and/or the ability of the first artificial neural network to sense properties has not changed within a predetermined time period (Hambli, [Section 3.1, pages 987], “Fig. 2 illustrates a three-layer neural network. The multi-layer perceptrons (MLP) architecture is composed of three or more layers of neurons. In the ﬁrst one, no operations are performed onto the input data, which are represented by the L neurons depicted in the ﬁgure. These values are directly transmitted to the M neurons of the second (or hidden) layer affected linearly by weights wlm. The single neuron performs a weighted sum of the inputs xi that are generally the outputs of the neurons of the previous layer vm, adding threshold value bi and producing an output such as the following relation... is a parameter deﬁning the slope of the function.” Examiners note, the neural network processing the output from the virtual sensor (virtual tennis racket).),
[…]
wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch (Hambli, Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
However, Rebeira and Hambli do not teaches impairing the ability of one or more virtual sensors to receive sensory input by decreasing resolution of the first virtual sensor by a predetermined amount (),
On the other hand, Stukalov teaches impairing the ability of one or more virtual sensors to receive sensory input by decreasing resolution of the first virtual sensor by a predetermined amount (Stukalov, [Par.0047], “In addition to providing the digital graphic 122with a corresponding animation effect, the digital communications system adjusts the animation effect based on the magnitude of the detected dynamic attribute. As shown in FIG. lB, as the client device 100 detects a faster speed from the accelerometer of the client device 100, the digital communications system increases the frequency of the spinning animation-with the client device 100 more rapidly presenting digital images of the digital graphic 122 that create a spinning illusion in proportion to the faster speed. By contrast, as the client device 100 detects a slower speed from the accelerometer of the client device 100, the digital communications system decreases the frequency of the spinning animation-with the client device 100 more slowly presenting digital images of the digital graphic 122 that create the spinning illusion in proportion to the slower speed.” Examiner’s note, the changing of attribute is considered as the changing of parameter that sending to avatar, the effecting (resolution) is decreased abased on the changing parameter that the avatar received. Furthermore, see [Par.0056,lines 1-12], To detect a motion of an object within a visual media item, the digital communications system may use any available method of object-motion detection. For example, in some embodiments, the digital communications system uses background subtraction to detect a motion of an object within a visual media item. When using background subtraction, the digital communications system may create a reference background image and a foreground pixel map to detect a motion of an object within a video. In some such embodiments, the digital communications system subtracts a current image pixel-by-pixel from the reference background image, such as by averaging images over time in an initialization period.”),
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 11, as modified in view of Hambli teaches [..] wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of light touch or pressure (Hambli, [Page 989, Fig.6, section 5], “The deformed shapes at different stages of the analysis are shown in Fig. 6. The deformation of the ball and the racket strings can be observed as a consequence of the ball impact.” Examiner’s note, the ball is touched the tennis racket at different stage with the different tensile stress T making a ball is deformed in different shapes. Therefore, the first position that the ball contact with the tennis racket is considered as the first sense location and first sensor including first virtual medium and first sense property. The force data that racket’s sensor received from the ball is consider as the light touch sensory type.).
Rebeira and Hambli are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira’s method, in view of Hambli by having plurality of sensory locations are dynamically generated and associated with specific points and/or areas on the first virtual being when a surface topology of the first virtual being is changing. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Hambli, [Abstract, first paragraph], “In this paper, an approach for ‘virtual’ real-time deformation of complex structures is developed. The approach combines the finite element method and Neural Network calculations to allow the user to perform interactive shape changes and view the resultant deformation changes in a virtual environment.”).
However, Rebeira and Hambli do not teaches the method of claim 10, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, for a predetermined time period,
On the other hand, Stukalov teaches the method of claim 10, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, for a predetermined time period (Stukalov, [Par.0047], “In addition to providing the digital graphic 122with a corresponding animation effect, the digital communications system adjusts the animation effect based on the magnitude of the detected dynamic attribute. As shown in FIG. lB, as the client device 100 detects a faster speed from the accelerometer of the client device 100, the digital communications system increases the frequency of the spinning animation-with the client device 100 more rapidly presenting digital images of the digital graphic 122 that create a spinning illusion in proportion to the faster speed. By contrast, as the client device 100 detects a slower speed from the accelerometer of the client device 100, the digital communications system decreases the frequency of the spinning animation-with the client device 100 more slowly presenting digital images of the digital graphic 122 that create the spinning illusion in proportion to the slower speed.” Examiner’s note, the changing of attribute is considered as the changing of parameter that sending to avatar, the effecting (resolution) is decreased abased on the changing parameter that the avatar received.),
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding to claim 14, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim  5, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a second predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a first predetermined minimum temperature or below a predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing. That is obviously, that the temperature is changing from cold to hot within a specific range.  Furthermore, the [Par.0066, lines 1-10], “The animation effect for the digital graphic 210 functions similarly to the animation effect for the digital graphic 110 of FIG. lA, except that in FIG. 2A, the animation effect's frequency is based on the magnitude of the motion of the first object 208. Specifically, as the client device 200 detects a faster motion of the first object 208, the digital communications system increases the frequency of the beating animation-with the client device 200 more rapidly presenting large and small images of the digital graphic 210 in proportion to the faster speed” Examiner’s note, the animation effect frequency based on the changing of the received sensory information, therefore, the changing of resolution (effecting) an animation is obviously changing after the predetermined amount of temperature.).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 16, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 7, wherein: altering the one or more configuration parameters of the first virtual sensor comprises impairing the ability of one or more virtual sensors to receive sensory input, at or near the first virtual sensory location, by decreasing resolution of the first virtual sensor by a third predetermined amount for each degree of temperature, as sensed by the first virtual sensor, above a predetermined minimum temperature or below a predetermined maximum temperature (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the temperature based on the temperature sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received temperature information (sensed information). The increasing of the resolution is considered as effective or responding of avatar based on the temperature changing. That is obviously, that the temperature is changing from cold to hot within a specific range.  Furthermore, the [Par.0066, lines 1-10], “The animation effect for the digital graphic 210 functions similarly to the animation effect for the digital graphic 110 of FIG. lA, except that in FIG. 2A, the animation effect's frequency is based on the magnitude of the motion of the first object 208. Specifically, as the client device 200 detects a faster motion of the first object 208, the digital communications system increases the frequency of the beating animation-with the client device 200 more rapidly presenting large and small images of the digital graphic 210 in proportion to the faster speed” Examiner’s note, the animation effect frequency based on the changing of the received sensory information, therefore, the changing of resolution (effecting) o animation is obviously changing after the predetermined amount of temperature.).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 17, Rebeira teaches the method of claim 2, wherein: in accordance with a determination that the sensory type is sound, selecting the changes to configuration parameters is further based on determining whether a decibel range of virtual sound arriving at the first virtual sensory location is within a predetermined range (Rebeira, [Par.0041, lines 1-24], “The virtual avatar 107 also represents a virtual character that does not represent a physical human participant….. pre-programmed parameters of the associated training scenario. The simulated parameters may include breathing and respiratory rate, heart rate, oxygen saturation, auscultated sounds, ultrasound images and other imaging modalities, physical signs and stigmata, and other physiologic parameters as appropriate.” Examiner’s the result of virtual ultrasound medical is interacted with the virtual patient is displayed on the virtual machine 125 in the fig1, the lower right panel. That is obviously the virtual result will be changing when changing the medical tool. The heart rate or breathing information is considered as the sound sensory type.); 
However, Ribeira does not teaches and in accordance with a determination that the sensory type is bright, selecting the changes to configuration parameters is further based on determining whether a duration for which the first virtual sensory location receives bright input is within a first predetermined time period.
On the other hand, Stukalov teaches and in accordance with a determination that the sensory type is bright, selecting the changes to configuration parameters is further based on determining whether a duration for which the first virtual sensory location receives bright input is within a first predetermined time period (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the bright based on the bright sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received sensory bright information. Furthermore, see [Par.0056, lines 1-12], To detect a motion of an object within a visual media item, the digital communications system may use any available method of object-motion detection. For example, in some embodiments, the digital communications system uses background subtraction to detect a motion of an object within a visual media item. When using background subtraction, the digital communications system may create a reference background image and a foreground pixel map to detect a motion of an object within a video. In some such embodiments, the digital communications system subtracts a current image pixel-by-pixel from the reference background image, such as by averaging images over time in an initialization period.”)).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 19, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, further comprising displaying the first virtual being on one or more displays of the computer system (Stukalov, [Par.0060, lines 1-6], “As shown in both FIGS. 2A and 2B, the digital communications system provides digital graphics 210 and 216 as overlays on videos within graphical user interfaces 204 and 212 (respectively referred to as "GUI 204" and "GUI 212"). A client device 200 includes a touch screen 202 that facilitates presentation of the videos within the GUI 204 and the GUI 212.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding to claim 20, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein the virtual object is a second virtual being, distinct from the first virtual being (Stukalov, [Fig.2 a-2b], 
    PNG
    media_image2.png
    867
    882
    media_image2.png
    Greyscale
).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 21, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sensory location is a point, a one-dimensional segment, a two-dimensional area, or a three- dimensional three dimensional region (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 22, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sensory location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3. (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 23, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sense property location is an n-dimensional manifold in the virtual environment, with n = 0, 1, 2, or 3. (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Regarding claim 28, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein the first virtual being comprises a virtual approximation of a body of human, an animal, an insect, a humanoid, or a creature (Stukalov, [Fig 2a-2b],
    PNG
    media_image2.png
    867
    882
    media_image2.png
    Greyscale
).
Regarding claim 32, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, wherein each virtual sense property location is a point, a one-dimensional segment, a two-dimensional area, or a three-dimensional region. (Rebeira, [Par 31, lines 1-5, “Relatedly, the term "animation effect" refers to computer animation of a digital graphic that creates an illusion of movement or other change to the digital graphic. In some embodiments, an animation effect comprises successive presentation of two-dimensional or three-dimensional digital images to create an illusion that a digital graphic is moving.”).
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Alsheuki et al. (Pub No. US20170059860-hereinafter, Alsheuski).
Regarding claim 12, Rebeira and Hambli do not teach the method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being .
On the other hand, Alsheuki teaches the method of claim 1, further comprising: in accordance with a determination that resolution of a subset of sensors, of the one or more sensors, equals 0, or has a maximum resolution parameter equal to 0, removing the subset of sensors from the first virtual being (Alsheuki, [Par.0093, lines 6-12], “other elements of the optical device 302 can be modularly added and removed from the optical device 302 (e.g., sensors 316 such as visual or audio sensors can be replaced for better resolution/different spectrum images or directional audio gathering, a stereo speaker 320 for better audio output resolution, an enhanced power supply 324, stronger forward optical assembly 204, etc.).”).
Rebeira, Hambli and Alsheuki are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Alsheuki by removing the sensor with zero resolution. The modification would have been obvious because one of the ordinary skills in art would be motivated to provide a better output and enhanced power supply (Alsheuki, [Par.0093, lines 6-12], “other elements of the optical device 302 can be modularly added and removed from the optical device 302 (e.g., sensors 316 such as visual or audio sensors can be replaced for better resolution/different spectrum images or directional audio gathering, a stereo speaker 320 for better audio output resolution, an enhanced power supply 324, stronger forward optical assembly 204, etc.).”).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Browy et al. (Pub. No. US 20200210127-hereinafter, Browy).
Regarding claim 27, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 1, further comprising: providing one or more Application Programming Interface (API) functions calls to update the plurality of virtual sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) functions calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying, moving, and/or deleting a virtual sensory location (Browy, [Par.0168, lines 3-8], “a user may collect data from the world through sensors on the head and on the user, create a mesh of the world and display it overlaid in the real world and also miniature map of the data displayed and with interaction elements included. All funneled through the API and run through the application layer of the device for the user.” Examiner’s note, based on the data received from sensor, API will create the virtual world based on the different sensory location from the sensor.).
Rebeiria, Hambli and Browy are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have Rebeiria and Hambli’s method, in view of Browy by having Application Programming Interface (API) calls to update the plurality of sensory locations; and in response to receiving a call to the one or more Application Programming Interface (API) calls, performing one or more operations selected from the group consisting of: creating, writing, reading, modifying. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of the sensory information from the virtual environment (Browy, [Par.0005, lines 23-32], “Further, there is a lack of such technologies which are secure and robust enough to be utilized in critical operation scenarios, such as emergency medical response, fire response, police operations, and/or military operations. The systems, configurations, and methods described herein are designed to address the various challenges of portable, robust, highly-connected, and highly-capable wearable computing deployments in various human scenarios. There is a need for compact and persistently connected systems and assemblies which are optimized for use in wearable computing systems.”)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeira et al. (Pub. No. US 20170213473 -hereinafter, Ribeira) in view of Hambli et al. (Real-time deformation of structure using finite element and neural networks in virtual reality applications- ISTIA, LASQUO, 62, Avenue Notre Dame du Lac, 49000 Angers, France -hereinafter, Hambli) and further in view of Scapel et al. (Pub. No. US20200234481-hereinafter, Scapel).
Regarding claim 18, Rebeira, as modified in view of Hambli and further in view of Stukalov teaches the method of claim 17, wherein: altering the one or more configuration parameters of the first virtual sensor comprises: impairing the ability of the first virtual sensor to receive sensory input at the first virtual sensory location by decreasing resolution of one or more virtual sensors, at or near the first virtual sensory location, at a predetermined rate, for a second predetermined time period (Stukalov, [Par.006, lines 1-14], “The animation effect for the digital graphic 210 similarly to the animation effect for the digital graphic 110 of FIG. lA, except that in FIG. 2A, the animation effect's frequency is based on the magnitude of the motion of the first object 208. Specifically, as the client device 200 detects a faster motion of the first object 208, the digital communications system increases the frequency of the beating animation-with the client device 200 more rapidly presenting large and small images of the digital graphic 210 in proportion to the faster speed. By contrast, as the client device 200 detects a slower motion of the first object 208, the digital communications system decreases the frequency of the beating animation”),
wherein the one or more virtual sensors correspond to virtual sensory locations with a sensory type of sound or bright; and in accordance with a determination that the one or more virtual sensors have become inactive (Stukalov, [Par.0054, lines 12-21], “For example, the digital communications system may present a digital graphic of an avatar with an animation effect that creates an illusion of the avatar putting on sun glasses based on the light sensor detecting an increase of brightness above a threshold. As another example, the digital communications system may present a digital graphic with an animation effect of falling snow based on the GPS receiver detecting a certain increase in altitude or certain longitudinal and latitudinal coordinates indicating a cold climate.” Examiner’s note, the animation is effecting by the changing of the bright based on the bright sensory type. Therefore, avatar is changing appearance or color (deformed) based on the received sensory bright information.),
Rebeira , Hambli and Stukalov are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira and Hambli’s method, in view of Stukalov by having the selecting the parameter is changing within the first virtual sensory location. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Stukalov, [Par.0021, lines 7-15], “For example, the digital communications system may determine that a jumping animation or spinning animation corresponds to a detected motion or orientation from a client device's sensor. In some cases, the digital communications system maps the dynamic attribute to an animation effect. This animation effect may be the only animation effect corresponding to a selected digital graphic or one of many animation effects to which the digital communications system may map the dynamic attribute.”).
However, Rebeira, Hambli and Stukalov do not teach after the second predetermined time period, increasing the resolution of the one or more virtual sensors until the resolution reaches a predetermined maximum resolution.
On the other hand, Scapel teaches after the second predetermined time period, increasing the resolution of the one or more virtual sensors until the resolution reaches a predetermined maximum resolution (Scapel, [Par.0224, lines 1-24], “In some embodiments, in response to detecting the movement of the one or more facial features, and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature (e.g., user jaw 610-1) in a third direction ( e.g., the second direction; e. a direction different from (e.g., opposite from) the first direction; e.g.,.. Moving the second avatar feature and the third avatar feature in the fourth direction different from the third direction and based on the detected movement of the first facial feature in the third direction provides the user with feedback indicating that movement of the first facial feature in various directions will cause the device to modify the respective second and third avatar features in different various directions than those in which the first facial feature moves. This provides a control scheme for operating a virtual avatar on a display of an electronic device, wherein the system detects and processes input in the form of changes to facial features of a user ( and the magnitude and/or direction of those changes), including the first facial feature that does not correspond to the second and third avatar features, and through an iterative feedback loop provides the desired output in the form of the appearance of the virtual avatar, while eliminating the need for manual handling of the user interface ( e.g., providing touch inputs on the display). This provides improved visual feedback to the user regarding how to manipulate the display to control the virtual avatar using facial movements.” Examiner’s note, increasing the resolution of the sensor by keep changing the avatar movement until it reaches a maximum accuracy.).
Rebeira , Hambli, Stukalov and Scapel are analogous in arts because they have the same field of endeavor of using sensors to sense the data in a virtual environment. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Rebeira, Hambli and Stukalov’s method, in view of Scapel by having a resolution evaluated until it reaches the predetermined maximum resolution. The modification would have been obvious because one of the ordinary skills in art would be motivated to perform the classification of the sense information more effectively (Scapel, Scapel, [Par.0224, lines 1-24], “In some embodiments, in response to detecting the movement of the one or more facial features, and in accordance with a determination that the detected movement of the one or more facial features includes movement of the first facial feature (e.g., user jaw 610-1) in a third direction ( e.g., the second direction; e. a direction different from (e.g., opposite from) the first direction; e.g.,.. Moving the second avatar feature and the third avatar feature in the fourth direction different from the third direction and based on the detected movement of the first facial feature in the third direction provides the user with feedback indicating that movement of the first facial feature in various directions will cause the device to modify the respective second and third avatar features in different various directions than those in which the first facial feature moves. This provides a control scheme for operating a virtual avatar on a display of an electronic device, wherein the system detects and processes input in the form of changes to facial features of a user ( and the magnitude and/or direction of those changes), including the first facial feature that does not correspond to the second and third avatar features, and through an iterative feedback loop provides the desired output in the form of the appearance of the virtual avatar, while eliminating the need for manual handling of the user interface ( e.g., providing touch inputs on the display). This provides improved visual feedback to the user regarding how to manipulate the display to control the virtual avatar using facial movements”).
Allowable Subject Matter
Regarding the claim 33. 
The claim 33 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Ancutuene  et al. (NPL: The Influence of Textile Materials Mechanical Properties upon Virtual Garment Fit ) teaches simulating the response of an avatar wares the virtual garment with different type of fabric mechanical. 
	Fishel et al. (Pub. No.:us20160025615-hereinafter, Fishel) teaches the virtual sensor experience to human operation by applying forces, vibration, temperature changes or other simulate human feeling. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 272-5747. The examiner can normally be reached on 7:30 - 5:00 M_TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/E.T./
Examiner, Art Unit 2128

/BRIAN M SMITH/Primary Examiner, Art Unit 2122